Citation Nr: 1038259	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  09-06 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Recognition of the appellant as the Veteran's surviving spouse 
for Department of Veterans Affairs (VA) dependency and indemnity 
compensation (DIC) or death pension benefit purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to July 1970.  
He died in October 2007.  The appellant seeks recognition as the 
Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.


FINDINGS OF FACT

1.  The appellant and the Veteran legally married in September 
2007.

2.  The Veteran died in October 2007.

3.  The preponderance of the evidence demonstrates that the 
appellant and the Veteran did not both intend to be married prior 
to their September 2007 wedding; they did not hold themselves out 
to be husband and wife prior to September 2007.




CONCLUSION OF LAW

The criteria for recognition of the appellant as the surviving 
spouse of the Veteran for DIC or death pension benefit purposes 
have not been met.  38 U.S.C.A. §§ 101, 103, 5107 (West 2002); 38 
C.F.R. §§ 3.1, 3.5, 3.50, 3.54, 3.205 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking to establish herself as the surviving 
spouse of the deceased Veteran for VA benefits purposes.  A 
"spouse" is a person of the opposite sex whose "marriage" to the 
Veteran meets the requirements of 38 C.F.R. § 3.1(j).  38 C.F.R. 
§ 3.50(a).  "Marriage" means a marriage valid under the law of 
the place where the parties resided at the time of the marriage, 
or the law of the place where the parties resided when the right 
to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

To be recognized as the Veteran's surviving spouse for the 
purpose of establishing entitlement to VA benefits, the appellant 
must be a person of the opposite sex who was the spouse of a 
Veteran at the time of the Veteran's death, and who lived with 
the Veteran continuously from the date of marriage to the date of 
the Veteran's death (except where there was a separation which 
was due to the misconduct of, or procured by, the Veteran without 
the fault of the spouse) and has not remarried.  38 U.S.C.A. § 
101(3); 38 C.F.R. § 3.50(b)(1).  Generally, death pension or DIC 
is payable to a surviving spouse of a Veteran who was married to 
the Veteran for one year or more.  38 C.F.R. § 3.54.

In cases involving alleged common law marriages, there must be 
proof of a common law marriage for the purpose of receiving VA 
benefits.  Supporting evidence of common law marriage should 
include affidavits or certified statements of one or both of the 
parties of the marriage, if living, setting forth all of the 
facts and circumstances concerning the alleged marriage, such as 
the agreement between the parties at the beginning of their 
cohabitation, the period of cohabitation, places and dates of 
residences, and whether children were born as the result of the 
relationship.  This evidence should be supplemented by affidavits 
or certified statements from two or more persons who know as the 
result of personal observation the reputed relationship which 
existed between the parties to the alleged marriage, including 
the periods of cohabitation, places of residences, whether the 
parties held themselves out as husband and wife, and whether they 
were generally accepted as such in the communities in which they 
lived.  38 C.F.R. § 3.205(a).

In determining whether a marriage is valid, the law of the place 
where the parties resided will be applied.  38 C.F.R. § 3.1(j).  
The State of Iowa recognizes common law marriages.  See IOWA REV 
CODE ANN. § 595.11 (West 2009).  The elements and conditions 
necessary to establish the existence of a common-law marriage in 
Iowa include: (1) intent and agreement in praesenti to be married 
by both parties; (2) continuous cohabitation; and (3) public 
declaration that the parties are husband and wife.  In re Estate 
of Fisher, 176 N.W.2d 801, 805 (Iowa 1970).  The burden of proof 
lies on the party asserting its existence, and such a claim of 
marriage will be regarded with suspicion, there being no public 
policy in Iowa favoring common law marriage.  In re Marriage of 
Reed, 226 N.W.2d 795, 796 (Iowa 1975). 

In summary, the evidence must satisfy the threshold criteria for 
a common law marriage superimposed by 38 C.F.R. § 3.205(a)(6); 
namely, (1) that there was an agreement between the parties 
(appellant and the Veteran) to be married; (2) that there was 
cohabitation between the parties; and (3) that the parties held 
themselves out as husband and wife and were generally accepted as 
such in the communities in which they lived.  

Initially, the Board notes that the marriage ceremony between the 
Veteran and the appellant recognized by a marriage certificate, 
occurred on September [redacted], 2007.  As noted above, the Veteran died 
in October 2007.  Therefore, considering only the September 2007 
marriage certificate, because the appellant was not married to 
the Veteran for one year or more prior to his death in October 
2007, the September 2007 marriage certificate does not provide a 
basis with which to qualify the appellant as a surviving spouse 
for DIC or death pension benefit purposes.  See 38 C.F.R. 
§ 3.54(c).  

Further, the Board finds that the evidence does not satisfy the 
threshold criteria for a common law marriage prior to the 
September 2007 valid marriage ceremony.  Specifically, the 
evidence did not show that the parties expressed an agreement to 
be married, continuous cohabitation, or held themselves out to be 
husband and wife prior to their September 2007 marriage ceremony.

The appellant contends that she met the Veteran in 1999, and 
stated that they began living together in 2000 or 2001, and 
around 2002 and 2003, they began holding themselves out to be 
husband and wife.  See March 2010 Board Hearing, and October 2007 
application, where the appellant stated that she had been the 
Veteran's common law wife for seven and a half years.  However, 
in a February 2008 submission, Statement of Marital Relationship, 
the appellant reported that she lived with the Veteran as husband 
and wife only from July 2007 to October 2007.

Initially, the Board finds that there was no agreement between 
the appellant and the Veteran to be married prior to their 
September 2007 wedding ceremony which is documented by a marriage 
certificate.  If the appellant and the Veteran had agreed to be 
married prior to September 2007, performing a marriage ceremony 
in September 2007, and obtaining a marriage certificate would 
have been unnecessary because in the eyes of the parties, they 
would have already seen themselves as married.  To state it 
another way, if the intention of both parties was to be married 
and known as husband and wife prior to September 2007, conducting 
a marriage ceremony in September 2007 would have served no useful 
purpose.  In fact, further evidence weighing against the 
appellant's claim that she and the Veteran intended to be married 
prior to the 2007 marriage ceremony, includes the Veteran 
referring to the appellant as his fiancé, and noting that he 
would have to reschedule his medical appointment because he would 
be going on his honeymoon.  See Progress notes from the Iowa City 
VA medical center (VAMC) dated in July 2007.  If there was an 
agreement to be married earlier than the 2007 wedding ceremony, 
the Veteran would have referred to the appellant as his wife, 
rather than his fiancé.  The Board finds that the decision to be 
obtain a marriage certificate in 2007 and to follow up with a 
recognized marriage ceremony pursuant to the authority of the 
certificate is persuasive evidence that the Veteran and the 
appellant had not previously thought of themselves as husband and 
wife.  

Further, as eluded to in the paragraph above, the appellant and 
the Veteran did not hold themselves out to be husband and wife 
prior to their September 2007 wedding ceremony.  At the 
appellant's March 2010 Board Hearing, she reported that they 
began holding themselves out to be husband and wife in 
approximately 2002 or 2003.  After reviewing the outpatient 
treatment records in the file, the Board finds that the Veteran 
did not hold himself out to have a wife continuously from the 
2002-03 time frame.  For example, during 2006 and 2007, the 
Veteran (whether he is referring to the appellant or not), 
described being "in a relationship,"  "having a girlfriend," 
see December 2006 entry, and "being divorced and getting back 
together with his ex-wife" see April 2006 entry.  In August 
2007, the Veteran stated that he had been divorced twice and was 
currently in a relationship.  Later in August 2007, other entries 
reported that the Veteran was engaged, at an appointment "with 
his fiancé", and reported that the Veteran's "significant 
other" had called VA.  Although there is a notation in the 
progress notes dated in late June 2007 stating that the Veteran 
was at an appointment with his "wife", all other progress note 
entries during this time period refer to the Veteran as engaged, 
in a relationship, or as having a fiancé.  Although the appellant 
reported on several occasions that she and the Veteran publicly 
held themselves out as husband and wife to the community, after 
examining the evidence of record, it is not clear that this was 
the case.  If the Veteran viewed the appellant as his wife 
beginning in 2002-2003, he would have referred to her as such.  
Instead, he referred to her in 2006 and 2007, (if it is even the 
appellant he is referring to), as his fiancé or girlfriend, and 
stated that he was in a relationship.

With regards to the element of continuous cohabitation, as noted 
above, at the appellant's March 2010 Board Hearing, she reported 
that she met the Veteran in 1999, and stated that they began 
living together in 2000 or 2001, and continued to live together 
until he passed away in 2007.  In a March 2008 Statement of 
Marital Relationship, the appellant reported that they lived 
together as husband and wife from March 1999 up until his death 
in October 2007, in Iowa.  However, evidence contained in the 
claims file contradicts the appellant's contention that she lived 
with the Veteran as his wife from approximately 2000 until the 
time of his death.  For example, in a Direct Deposit sign-up form 
filled out by the Veteran in January 2007, the Veteran reported 
his address in Indiana, not in Iowa.  A May 2007 progress entry 
also noted that the Veteran relocated to Indiana in November of 
2006, and a June 2007 progress entry stated that the Veteran had 
been living in Indiana with his son, but now lived with his 
mother, and current wife who was much younger.  A November 2000 
progress entry stated that the Veteran traveled from Iowa to 
Mississippi with his live-in girlfriend; however, after he had 
assisted her in moving back, his girlfriend resumed her 
relationship with an ex-husband and two children.  Again, this 
evidence is inconsistent with the appellant's report of living 
together in Iowa beginning during the time period of 1999-2000.  
Additionally, despite voluminous treatment records dated in 
September 2004 when the Veteran was admitted to the hospital at 
the Iowa City VAMC, the Veteran kept reporting how he wanted to 
go the Knoxville to live with his brother, and noted that he had 
no place to live in Iowa.  He reported that he lived in a half-
way house in Iowa but left there a few weeks earlier.  See 
September 2004 entry in the inpatient psychiatric notes.  Another 
September 2004 entry noted that the Veteran had no one to pick 
him up, and he wanted to go to Knoxville.  A social worker gave 
him money for a bus to transport him to Knoxville.  Finally, a 
progress note entry from the Knoxville VAMC in late September 
2004, reported that the Veteran presented for his first clinic 
visit, and noted that he moved to Knoxville to take care of his 
brother.  The Veteran reported that things had not been going 
well, and stated that he "lost his wife and son and had many 
problems."  This evidence shows the Veteran was living in 
Knoxville in September 2004, not with the appellant in Iowa as 
she claimed he was during her March 2010 Board hearing, and March 
2008 Statement of Marital Relationship.

Significantly, although the appellant claimed to have lived with 
the Veteran as husband and wife from 1999 until his death in 
2007, as described above, the record contradicts her statement.  
The progress note entry from the Knoxville VAMC in late September 
noted that the Veteran had lost his wife and son.  This could not 
refer to the appellant as she and the Veteran did not have 
children together.  After considering the relevant evidence in 
its entirety, the record does not show evidence of cohabitation 
during the time period the appellant alleges they lived together.  
Such evidence leads the Board to conclude that the appellant's 
statements are not credible evidence of a common law marriage.

Further, the Board notes that the parties did not file joint 
taxes, did not set up a joint bank account, and did not have 
children together.  Utility bills included in the claims file are 
addressed only to the Veteran, and do not include the appellant 
on the bill.  Such evidence is not required to establish a common 
law marriage relationship, but it does appear to corroborate the 
conclusion that there was no intent to act as a couple united in 
marriage.  Even when the Veteran was awarded additional VA 
compensation in October 2001, he was told that his payments were 
based on his having only two dependents-his children.  He was 
told to inform VA right away if there was any change in the 
status of his dependents.  He did not thereafter submit any 
statement to VA to request that a dependent wife be included in 
the calculation of his compensation.  Such inaction on the part 
of the Veteran, especially if he had just begun a common law 
marriage relationship with the appellant that same year as she 
alleges, is curious.  The Board finds that such inaction is not 
so hard to explain-it is additional evidence of the lack of 
intent on his part to be married.

Although the record contains various statements describing the 
appellant's relationship with the Veteran, the Board finds that 
the evidence obtained before the Veteran's death, including 
statements and actions made by the Veteran himself, which are 
inconsistent with the appellant's report of living together as 
husband and wife for seven years before his death, outweigh later 
filed statements which opine on the nature of their relationship, 
and which were filed with the intent of pursuing monetary 
benefits.  These statements filed after the Veteran died include 
a statement from a friend J.J., noting that she had known the 
appellant and the Veteran for 20 to 25 years, and yes, they had 
been "preposing" to others as man and wife for a long time.  
Another statement from the appellant's father stated that his 
daughter and the Veteran lived at his house in Iowa from January 
until July of 2006, and noted that they were referring to each 
other as husband and wife.  The parties landlord stated that the 
appellant and Veteran had lived together in her duplex since July 
of 2007.  The Veteran's mother noted that the Veteran and the 
appellant stayed at her house for about a year from January 2005 
until November or December 2005.  Finally, supporting statements 
regarding marriage (VA Form 21-4171) dated in April 2008, were 
obtained from a friend of the appellant and the Veteran's 
brother.  Both stated that the appellant and Veteran had lived 
together in Iowa from 1999 to 2001, 2002 through 2003, and 2006 
until the Veteran's death.  However, as described above, a 
November 2000 progress entry shows that the Veteran traveled from 
Iowa to Mississippi with his live-in girlfriend, and after he had 
assisted her in moving back, his girlfriend resumed her 
relationship with an ex-husband and two children.  This statement 
made by the Veteran in 2000, contradicts statements made after 
his death by the Veteran's brother and a friend of the appellant 
who reported that the parties were living together in Iowa during 
the 1999 through 2001 time frame.

Taken together, these statements do not show a pattern of 
continuous cohabitation.  Even assuming the appellant and Veteran 
did in fact live together on and off during the years of 2005, 
2006, and 2007, as the outpatient treatment notes demonstrated, 
they did not hold themselves out as husband and wife during these 
periods.  In summary, the Board finds that statements provided by 
the appellant's father, and Veteran's mother after the death of 
the Veteran, and in the context of a claim for monetary benefits, 
are not as probative as the Veteran's own statements made from 
2004 until September 2007.

Based on the above analysis, the Board finds that the record does 
not establish an intent by both parties to be recognized as 
husband and wife until the September 2007 marriage, and does not 
show continuous cohabitation prior to 2007, despite the 
appellant's assertion that she and the Veteran lived together 
continuously from 2000 forward.  As such, the Board concludes 
that the appellant may not be recognized as the Veteran's 
surviving spouse for VA purposes.

Upon consideration of the entire record, and for all the reasons 
enunciated above, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  38 U.S.C.A. § 
5107(b).  As the preponderance of the evidence is against the 
claim, the appeal is denied.

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 
2010)), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or 
lay evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA 
is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

In November 2007, the RO sent the appellant correspondence in 
which the evidence required to prove that she was a surviving 
spouse for death benefit purposes was outlined.  Thus, the Board 
is satisfied that the duty to notify requirements under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

As for the duty to assist, there is no additional assistance that 
was required of the RO.  As information was received, the RO 
informed the appellant of the reason that her claim for 
recognition as a surviving spouse was denied.  (She was told in 
the November 2007 letter that she was the one who needed to 
submit the evidence necessary to prove her claim.)  This was done 
through the issuance of a later adjudication by way of a 
statement of the case.  The Board therefore finds that VA has 
complied, to the extent required, with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c)-(e).


ORDER

The appellant may not be recognized as the Veteran's surviving 
spouse for VA DIC or death pension benefit purposes; the appeal 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


